DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group 1, species A and Group 2, species A in the reply filed on 10/12/21 is acknowledged.
Claims 8 - 12 and 14 - 26 are  withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. 
Claims 1 - 7 and 13 remain for examination. 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 136 and 137.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: in para. [0029], line 11, “sanity” should be deleted and replaced with --sanitary--.  
Appropriate correction is required.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Claim Objections
Claims 1, 4, and 7 are objected to because of the following informalities: 
In claim 1:
applicant recites that the control unit switch is “configured to operate a control unit valve for controlling water flow from the water inlet and/or a control unit outlet” in lines 3-4. Applicant subsequently recites “a chamber  connected to the control unit outlet” in line 5. The latter positively requires the control unit outlet, while the former does not. It is therefore 
Similar to the above, applicant positively recites “the at least one reservoir dispenser outlet” in lines 9-10, but  only functionally recites the same in lines 7-8. It is therefore ambiguous as to whether or not applicant is claiming the combination of the reservoir dispenser and outlet.  For the purposes of examination, it will be assumed that applicant does intend a positive recitation, however clarification by amendment is required. 
In claim 4, applicant recites that the stem has first and second “longitudinal grooves.”  As applicant does not illustrate a groove which extends longitudinally down the stem, the examiner assumes that applicant intends to refer to a circumferential groove, and advises that applicant use this term instead so as to clearly describe the claimed invention. 
In claim 5, line 5 and claim 6, line 4, “hollowed” should be deleted and replaced with --hollow-- for consistency. 
In claim 7:
lines 2 - 3, applicant recites that the decreased water pressure in the backflow preventer “pulls the stem and internal O-ring downwards and decompresses the spring.” However, the causality of how the spring and stem interact appears to be reversed. Based on applicant’s disclosure, 
In line 3, hollowed” should be deleted and replaced with --hollow-- for consistency. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, in lines 9-10, there is a lack of antecedent basis for “the at least one reservoir dispenser outlet.”  Applicant previously sets forth “a reservoir dispenser outlet,” but not a potential grouping of outlets. 
Regarding claim 2:
 “a reservoir dispenser” is a double inclusion of the reservoir dispenser set forth in claim 1. It is not clear how many reservoir dispensers are present. 
“two or more reservoir dispenser outlets” is ambiguous as to whether or not they are in addition to the reservoir dispenser outlet set forth in claim 1, or if the outlet set forth in claim 1 is part of a grouping of the two claimed in claim 2. 
Regarding claim 4, there is a lack of antecedent basis for “the at least one backflow preventer holder.” Claim 3 sets forth “a backflow preventer holder” but not a potential grouping. 
The term “increased” in claim 6 is a relative term which renders the claim indefinite. The term “increased is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Regarding claim 7:
In line 3, “a gap” is a double inclusion of the gap set forth in claim 6. It is not clear if applicant is referring to the same gap or a different one.  For examination purposes, it will be assumed that applicant intends to refer to the same gap, however clarification by amendment is required. 
The term “decreased” is a relative term which renders the claim indefinite. The term “decreased” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term “reduced” is a relative term which renders the claim indefinite. The term “reduced” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
In line 7, there is a lack of antecedent basis for “the top end of the stem.”  Claim 5, on which this claim ultimately depends, does not set forth “a top end of the stem.”  It appears that applicant intends to refer to “the top end of the housing unit” and this understanding will govern the present examination. 
The remaining claims are indefinite insofar as they depend from rejected base claims. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zoberg (US 3,430,268).
Regarding claim 1, Zoberg discloses a bidet washing apparatus, comprising: a control unit (102) connectable to a water inlet  (104) configured to supply water to the control unit, and including a control unit switch (112) configured to operate a control unit valve for controlling water flow from the water inlet and/or from a control unit outlet (88)(col. 3, ln. 26-39); at least one reservoir dispenser (20A) having a chamber (fig. 4, see phantom lines in figure 5 at 40a) connected to the control  unit outlet (via 86); having a reservoir dispenser switch (82) configured to operate a reservoir dispenser valve (80) for controlling water flow from the control unit outlet and/or from a reservoir dispenser outlet (valve 80 controls flow of water from 86 and 64); at least one backflow preventer (56) connected in-line and in fluid communication with the at least one reservoir dispenser outlet (64); and at least one water chamber path (36, 40) having two ends, wherein a first end (upstream side, connected at 64, fig. 4) is connected to the reservoir dispenser outlet past the backflow prevent and a second end (downstream end at 42a, fig. 5) to a water spray outlet or nozzle (46a, 47a, 45c). 
Regarding claims 3 and 4, Zoberg shows all of the instant invention as discussed above, and the combination further provides a backflow preventer holder and cap or lid (58) for securing each backflow preventer in the holder. See annotated figure below. 

    PNG
    media_image1.png
    503
    782
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 - 7 are rejected under 35 U.S.C. 103 as being unpatentable over Zoberg, as applied to claim 1, in view of Rogers (US 4,998,554). 
Regarding claim 5, Zoberg shows all of the instant invention as discussed above, but shows that the backflow preventer is a check valve, and the more complex structure claimed. Attention is turned to Rogers, which teaches a backflow preventer including a housing unit (24) with a top end (72) with a plurality of air holes (40) and a central top end opening (36, 66), a bottom end with a central bottom end opening (see annotated figure below) and a hollow shaped interior (24) between the top end opening and bottom end opening, the hollow shaped interior region having a tapered region between a larger bottom end interior region and a smaller top end interior region (see annotated figure below); a stem (50) in the hollow shaped interior of the housing unit with a base section (26) with a first circumferential groove and an internal O-ring (48), and a shaft (52) with a second circumferential groove (fig. 5) and a snap ring (60) in the second groove; wherein the stem and second groove and snap ring extends outside of the central top opening (see fig. 4); and a spring (54) between the base of the stem and the top end of the housing unit (see annotated figure below).  It would have been obvious to have substituted the check valve of Zoberg for the spring backflow preventer of Rogers in order to provide a device which prevents backflow into the reservoir or water mains, while also being self-cleaning (Rogers, col. 1, ln. 42).
Regarding claim 6, Zoberg as modified by Rogers shows all of the instant invention as discussed above, and Rogers further provides that ‘increased’ water pressure in the backflow preventer pushes the stem and O-ring upwards to compress the spring, wherein the internal O-ring seals a gap (26) between the stem and tapered region of the hollow shaped interior and creates a sealed chamber, wherein water cannot get outside and air cannot get inside of the sealed chamber (col. 2, ln.52-58)(col. 3, ln. 14-16). Note that when the internal O-ring is seated against the valve seat (34), atmospheric air is blocked from entering 26 and liquid is blocked from exiting. This function is the same as illustrated in applicant’s specification at figure 12. 
Regarding claim 7, Zoberg as modified by Rogers shows all of the instant invention as discussed above, and Rogers further provides that ‘decreased’ water pressure decompresses the spring which pulls the stem and internal-O-ring downwards, opening up the gap between the stem and tapered region  which  destroys the sealed chamber, and wherein the snap ring tops the stem  against the top end of the housing unit (fig. 4) between the thereby creating an air gap between the base of the stem and a back flow preventer holder (76, 80), wherein air can enter the backflow preventer through the plurality of air holes in the top end of the housing, and wherein water cannot be pulled back into the backflow preventer by reduced air pressure (col. 3, ln. 17-37). Note that this function is the same as illustrated in applicant’s at figure 13.

    PNG
    media_image2.png
    616
    747
    media_image2.png
    Greyscale

Claim 13 is rejected under 35 U.S.C. 103 as being unpatenta11ble over Zoberg, as applied to claim 1, in view of Oberholtzer (US 3,815,629). 
Regarding claim 13, Zoberg shows all of the instant invention as discussed above, but is silent as to the material of the backflow preventer. Attention is turned to Oberholtzer which teaches a similar valve structure having a flapper (51) which is nylon plastic (abstract).    It would have been obvious to one having ordinary skill in the art at the time of effective filing to have provided the backflow preventer in a material such as plastic, since plastic is known to be inexpensive, widely available, resistant to moisture, and easily workable. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  MPEP 2144.07
Claims 1 - 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (US 2014/0101838) in view of Silver (US 4,287,618) and Zoberg.
Regarding claim 1, Gupta discloses a bidet washing apparatus, comprising: a control unit (108) connected to a water inlet (103a, 103b) configured to supply water to the control unit; the control unit including a control unit switch (102a) configured to operate a control unit valve (106a) for controlling water flow from the water inlet and/or from a control unit outlet (the valve is located at the control unit outlet before the inlet of the water line 107a, para. [0046]); there is at least one backflow preventer connected in line and in fluid communication with the control unit (para. [0047]); and at least one water tube (107a) having first and second ends, wherein the second end is connected to a water spray outlet or nozzle (101)(see fig. 8).
Gupta does not show a reservoir dispenser having a chamber connected to the control unit outlet, and having a switch configured to operate a reservoir dispenser valve for control water flow from the control unit outlet and/or from a reservoir dispenser outlet.  Attention is turned to Silver which teaches a similar bidet system (10) including a control unit (26) connectable to a water inlet (36) configured to supply water to the control unit; at least one reservoir dispenser (58) having a chamber connected to the control unit outlet (28) and having a reservoir dispenser switch (see annotated figure below) for controlling water flow from a reservoir dispenser outlet via a water chamber path having a first end connected to the reservoir dispenser outlet and a second end (54) connected to a water spray outlet or nozzle (56). It would have been  obvious to one having ordinary skill in the art at the time of effective filing to have connected a reservoir between the control unit outlet and water tube of Gupta and provided a means of controlling water flow from the reservoir outlet so that medicated liquid can be supplied in controlled quantities to a user. 
Gupta as modified by Silver does not explicitly show that the water tube first end is connected to the reservoir dispenser outlet past the backflow preventer. Attention is turned to Zoberg, which teaches a similar bidet system having a control unit (fig. 4) with an inlet, an outlet, and a water chamber path (40), where a backflow preventer (56) is connected before the outlet and the first end of the water chamber path. See annotated figure above.  It would have been obvious to one having ordinary skill in the art at the time of effective filing to have located the backflow prevent such that it is upstream of the outlet of the reservoir dispenser in order to prevent backflow into the dispenser and contamination of the medication or treatment contained therein. 
Regarding claim 2, Gupta as modified shows all of the instant invention and further provides a plurality of backflow preventers (para. [0047], e.g., between the valve and nozzle),and specifically sets forth that the backflow preventers can be implemented in various numbers and locations so that the bidet functions as intended. Gupta further illustrates three water tubes (107a-c) ‘connected in parallel’ (fig. 7, note insofar that applicant’s arrangement of backflow preventers are generally parallel in orientation relative to the tubes, the similar, generally parallel arrangement of tubes of Gupta is deemed to constitute the parallel connection as claimed) to the control unit.  But Gupta does not provide that the preventers are ‘connected in parallel’ with two or more reservoir dispenser outlets of the reservoir dispenser. As modified, Gupta in view of Silver of Zoberg illustrates only one reservoir dispenser with a backflow preventer upstream of the reservoir dispenser outlet.  However, it would have been obvious to have provided as many reservoir dispensers and outlets as there tubes, so that the output from each tube can be medicated. Therefore, under the proposed modification, there will be a plurality of reservoir dispenser outlets and a plurality of backflow preventers connected in parallel. Furthermore, such a modification would amount to a mere duplication of parts.  It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. MPEP 2144.04(VI)(B).
Regarding claims 3 and 4, Gupta as modified shows all of the instant invention as discussed above, and the combination further provides a backflow preventer holder and cap or lid (58) for securing each backflow preventer in the holder. See annotated figure above. 

    PNG
    media_image3.png
    417
    568
    media_image3.png
    Greyscale

Regarding claim 13, Gupta as modified shows all of the instant invention as discussed above, but does not specify the material from which the backflow preventer was made. Gupta however does state that it is known to form bidet materials from metal or plastic (para. [0038]).  It would have been obvious to one having ordinary skill in the art at the time of effective filing to have provided the backflow preventer in a material such as plastic or metal, since those materials are known to be inexpensive, widely available, resistant to moisture, and easily workable. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  MPEP 2144.07
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta, Silver, and Zoberg, as applied to claim 1, in view of Rogers. 
Regarding claim 5, Gupta as modified shows all of the instant invention as discussed above, but is silent as to the structure of the backflow preventer. Attention is turned to Rogers, which teaches a backflow preventer including a housing unit (24) with a top end (72) with a plurality of air holes (40) and a central top end opening (36, 66), a bottom end with a central bottom end opening (see annotated figure below) and a hollow shaped interior (24) between the top end opening and bottom end opening, the hollow shaped interior region having a tapered region between a larger bottom end interior region and a smaller top end interior region (see annotated figure above); a stem (50) in the hollow shaped interior of the housing unit with a base section (26) with a first circumferential groove and an internal O-ring (48), and a shaft (52) with a second circumferential groove (fig. 5) and a snap ring (60) in the second groove; wherein the stem and second groove and snap ring extends outside of the central top opening (see fig. 4); and a spring (54) between the base of the stem and the top end of the housing unit (see annotated figure above).  It would have been obvious to have provided the spring backflow preventer of Rogers in the device of Gupta as modified in order to provide a device which prevents backflow into the reservoir or water mains, while also being self-cleaning (Rogers, col. 1, ln. 42).
Regarding claim 6, Gupta as modified by Rogers shows all of the instant invention as discussed above, and Rogers further provides that ‘increased’ water pressure in the backflow preventer pushes the stem and O-ring upwards to compress the spring, wherein the internal O-ring seals a gap (26) between the stem and tapered region of the hollow shaped interior and creates a sealed chamber, wherein water cannot get outside and air cannot get inside of the sealed chamber (col. 2, ln.52-58)(col. 3, ln. 14-16). Note that when the internal O-ring is seated against the valve seat (34), atmospheric air is blocked from entering 26 and liquid is blocked from exiting. This function is the same as illustrated in applicant’s specification at figure 12. 
Regarding claim 7,Gupta as modified by Rogers shows all of the instant invention as discussed above, and Rogers further provides that ‘decreased’ water pressure decompresses the spring which pulls the stem and internal-O-ring downwards, opening up the gap between the stem and tapered region  which  destroys the sealed chamber, and wherein the snap ring tops the stem  against the top end of the housing unit (fig. 4) between the thereby creating an air gap between the base of the stem and a back flow preventer holder (76, 80), wherein air can enter the backflow preventer through the plurality of air holes in the top end of the housing, and wherein water cannot be pulled back into the backflow preventer by reduced air pressure (col. 3, ln. 17-37). Note that this function is the same as illustrated in applicant’s at figure 13.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ruis (US 4,181,985) shows a bidet attachment for a toilet bowl having a control unit (14) with a valve (18) and a switch (19) which controls flow to a reservoir dispenser (32) which is also controlled by a valve having a switch (not numbered, but evident in figure 1, on top of 32) and is generally representative of the state of the art. 
Hinkle (US 161,121) shows a spring biased vacuum breaker generally representative of the state of the art. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN L DEERY whose telephone number is (571)270-1928. The examiner can normally be reached Mon - Thur, 7:30am - 4:30pm; Fri 8:00am-12:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN DEERY/Primary Examiner, Art Unit 3754